--------------------------------------------------------------------------------

Exhibit 10.1
 
FIFTH AMENDMENT TO LEASE
 
THIS FIFTH AMENDMENT TO LEASE (the "Amendment") is made and entered into as of
November 17, 2011, by and between GOLKAR ENTERPRISES, LTD., a California limited
partnership ("Lessor"), and MOTORCAR PARTS OF AMERICA, INC., a New York
corporation ("Lessee").  Lessor and Lessee entered into that certain Standard
Industrial/Commercial Single Tenant Lease – Gross, dated as of September 19,
1995, and Addendum to Lease attached thereto, dated September 19, 1995,
hereinafter collectively referred to as the "Original Lease", which was amended
by the following:  that certain Amendment to Lease, dated as of October 3, 1996
(the "First Amendment"); that certain Second Amendment to Lease, dated as of
March 15, 2002 (the "Second Amendment"); that certain Third Amendment to Lease,
dated as of November 20, 2006 (the "Third Amendment"); and that certain Fourth
Amendment to Lease, dated as of November 1, 2007 (the foregoing Original Lease
and amendments are collectively hereinafter referred to as the "Lease"), for
those certain premises currently described as 2929 California Street, Torrance,
California, consisting of approximately 147,660 square feet and associated
improvements thereon (the "Premises").  Lessor and Lessee desire to amend the
terms of the Lease as hereinafter provided.  Unless otherwise defined herein,
all capitalized terms used in this Amendment shall have the same meaning as are
ascribed to such terms in the Lease.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Lessor and Lessee hereby agree as follows:


 
1.
LEASE TERM  Lessor and Lessee acknowledge and agree that in accordance with the
provisions of the Lease, the Expiration Date of the Original Term of the Lease,
as previously extended in accordance with Paragraph 3 of the First Amendment,
Paragraph 2 of the Second Amendment, and Paragraph 2 of the Third Amendment, is
currently March 31, 2012.  The Original Term of the Lease is hereby further
extended for an additional period of ten (10) years, and the Expiration Date
will be March 31, 2022 (hereinafter for convenience referred to in this
Amendment as the "New Expiration Date").  Lessor and Lessee acknowledge and
agree that Addendum 49 of the Original Lease, Paragraph 10 of the First
Amendment, Paragraph 8 of the Second Amendment, and Paragraph 9 of the Third
Amendment are deleted in their entirety and shall have no further force or
effect, and that Lessee has no right or option to extend or renew the Original
Term beyond March 31, 2022.



 
2.
ADDITION TO PREMISES  Lessee desires to lease an additional 79,615 square feet
of space effective November 1, 2012, commonly known as 2931 California Street,
Torrance, California, together with parking for approximately 167 cars (the
"Expansion Space"), as shown on Exhibit "A" attached hereto.  The Expansion
Space is currently occupied by Classic Party Rents under a lease whose term will
expire on October 31, 2012.  Until such time as Lessor is able to obtain
possession of the Expansion Space from the existing tenant and deliver
possession of the Expansion Space to Lessee as provided herein, the Expansion
Space shall not be considered part of the Premises as defined in the Lease.  In
the event Lessee’s rental of the Expansion Space is terminated as provided in
Paragraph 4 of this Amendment, the Premises shall continue to be the Premises as
defined in the Lease as of the date of this Amendment (without inclusion of the
Expansion Space), and the Lease shall continue in full force and effect as if
this Amendment had never been entered into.

 
 
1

--------------------------------------------------------------------------------

 
 
 
3.
DELIVERY OF EXPANSION SPACE.  Lessor shall deliver the Expansion Space to Lessee
on November 1, 2012, broom clean and free of debris, and warrants that the
existing electrical, plumbing, fire sprinkler, lighting, heating, ventilating
and air conditioning systems ("HVAC"), loading doors, sump pumps, if any, and
all other such elements in the Expansion Space, shall be in good operating
condition on said date, and the actual date of delivery of the Expansion Space
is hereinafter referred to as the "New Commencement Date".  If a non-compliance
with such warranty exists as of the New Commencement Date, Lessor shall, as
Lessor's sole obligation with respect to such matter, except as otherwise
provided in this Amendment, promptly after receipt of written notice from Lessee
setting forth with reasonable specificity the nature and extent of such
non-compliance, malfunction or failure, rectify same at Lessor's expense.  If
Lessee does not give Lessor the required notice within thirty (30) days after
the New Commencement Date (but 180 days after the New Commencement Date as to
any matter relating to the HVAC), correction of any such non-compliance,
malfunction or failure shall be the obligation of Lessee at Lessee's sole cost
and expense.  Lessee and Lessor acknowledge that delivery of the Expansion Space
shall be upon the terms set forth in Sections 2.3 and 2.4 of the Original
Lease.  Upon delivery of the Expansion Space to Lessee, the “Premises” as
defined in the Lease or as referenced in this Amendment shall thereafter be
deemed to include the Expansion Space, and the Expansion Space shall be subject
to all of the terms and conditions of the Lease and this Amendment, except as
otherwise set forth in this Amendment (such as where separate reference is made
to the Premises and the Expansion Space in Sections 5.a and 5.b below).  Upon
the addition of the Expansion Space to the Premises, the square footage of the
Premises shall be 227,275 square feet, and Lessee's Share shall be increased to
63.1%.  In addition to the foregoing, Lessor agrees that prior to delivery of
the Expansion Space to Lessee, Lessor shall, at its sole cost and expense,
restore access between the Expansion Space and the current Premises to the
condition that existed prior to the relinquishment of the Contraction Space as
reflected in the Fourth Amendment.



 
4.
DELAY IN POSSESSION  Lessor agrees to use commercially reasonable efforts to
deliver possession of the Expansion Space to Lessee by November 1, 2012.  If,
despite said efforts, Lessor is unable to deliver possession as agreed, Lessor
shall not be subject to any liability therefor, nor shall such failure affect
the validity of this Amendment or change the "New Expiration Date", it being
understood, however that the New Commencement Date shall not occur until Lessor
has delivered the Expansion Space to Lessee in the condition required
herein.  If possession is not delivered by April 30, 2013, Lessee may, at its
option, by notice in writing to Lessor within 30 days after such date, terminate
the provisions of this Amendment relating to the Expansion Space effective as of
Lessor’s receipt of such notice, in which event, effective as of such
termination date the Parties shall be discharged from all obligations under this
Amendment regarding the Expansion Space.  If such written notice is not
delivered by Lessee within said 30 day period, such right to terminate shall
have no further force or effect.  If possession of the Expansion Space is not
delivered by June 30, 2013, and Lessee has not exercised its right to terminate
as previously provided in this paragraph, the provisions of this Amendment
relating to the Expansion Space shall have no further force or effect and the
Parties shall be discharged from all obligations under this Amendment regarding
the Expansion Space.

 
 
2

--------------------------------------------------------------------------------

 
 
 
5.
BASE RENT



 
a.
Lessor and Lessee acknowledge and agree that Base Rent for the Premises is
currently $77,284.00 per month.  Commencing on April 1, 2012, Base Rent for the
Premises shall be reduced to $48,728.00 per month.  Thereafter Base Rent shall
be increased as follows:

 
i.
Effective on April 1, 2013, Base Rent shall be increased to $49,946.00 per month

 
ii.
Effective on April 1, 2014, Base Rent shall be increased to $51,195.00 per month

 
iii.
Effective on April 1, 2015, Base Rent shall be increased to $52,475.00 per month

 
iv.
Effective on April 1, 2016, Base Rent shall be increased to $53,786.00 per month

 
v.
Effective on April 1, 2017, Base Rent shall be increased to $55,131.00 per month

 
vi.
Effective on April 1, 2018, Base Rent shall be increased to $56,785.00 per month

 
vii.
Effective on April 1, 2019, Base Rent shall be increased to $58,489.00 per month

 
viii.
Effective on April 1, 2020, Base Rent shall be increased to $60,243.00 per month

 
ix.
Effective on April 1, 2021, Base Rent shall be increased to $62,050.00 per
month.



 
b.
Notwithstanding the provisions of Paragraph 5.a above, effective on the New
Commencement Date, Lessee shall commence paying additional Base Rent in
accordance with the following schedule, which amounts reflect additional Base
Rent applicable to the Expansion Space:

 
i.
Effective on the New Commencement Date, the Base Rent shall be increased by
$19,904.00 per month

 
ii.
Effective on the 1st anniversary of the New Commencement Date, the Base Rent
shall be increased by $20,401.00 per month

 
iii.
Effective on the 2nd anniversary of the New Commencement Date, the Base Rent
shall be increased by $20,911.00 per month

 
iv.
Effective on the 3rd anniversary of the New Commencement Date, the Base Rent
shall be increased by $21,434.00 per month

 
v.
Effective on the 4th anniversary of the New Commencement Date, the Base Rent
shall be increased by $21,970.00 per month

 
vi.
Effective on the 5th anniversary of the New Commencement Date, the Base Rent
shall be increased by $22,519.00 per month

 
vii.
Effective on the 6th anniversary of the New Commencement Date, the Base Rent
shall be increased by $23,195.00 per month

 
viii.
Effective on the 7th anniversary of the New Commencement Date, the Base Rent
shall be increased by $23,890.00 per month

 
ix.
Effective on the 8th anniversary of the New Commencement Date, the Base Rent
shall be increased by $24,608.00 per month

 
x.
Effective on the 9th anniversary of the New Commencement Date, the Base Rent
shall be increased by $25,346.00 per month.



 
6.
PARKING  In accordance with the Lease, Lessee is currently entitled to the
exclusive use of the 201 parking spaces on those portions of the common areas as
shown on Exhibit "B" attached hereto.  Commencing on the New Commencement Date,
Lessee shall be further entitled to the exclusive use of the 167 additional
parking spaces as shown on Exhibit "C".  Lessee shall not be entitled to use
more parking spaces than allowed pursuant to this Paragraph.

 
 
3

--------------------------------------------------------------------------------

 
 
 
7.
PRO RATA SHARE  Lessee and Lessor acknowledge and agree that Lessee's liability
for Insurance Cost Increases is a prorata share based on the square footage of
the Premises divided by the square footage of the total project of which the
Premises are a part, such square footage of the total project being 359,911
square feet.  Lessee and Lessor further acknowledge and agree that Lessee's pro
rata share for the payment of Insurance Costs Increases, and for certain costs
as provided in Paragraph 7.1 of the Addendum to the Original Lease, and as
further described in Paragraph 5 of the Third Amendment is currently
41.0%.  Effective as of the New Commencement Date, such pro rata share shall be
increased to 63.1%.  Lessee acknowledges and agrees that Tax Increases shall
continue to be allocated in accordance with Section 10.3 of the Original Lease.



 
8.
BASE YEAR  Commencing on April 1, 2012, for the purposes of determining the
Insurance Cost Increases and Tax Increases for which Lessee is responsible, the
"Base Premium" for purposes of Paragraph 8.1 of the Original Lease shall be the
premiums for the insurance specified in Paragraphs 8.2(b), 8.3(a) and 8.3(b) of
the Original Lease for the calendar year 2012, and the base year for purposes of
determining the Tax Increases shall be the 2011-2012 fiscal tax year.



 
9.
PAYMENT OF TAXES AND INSURANCE



a.  Effective immediately, Addendum 10.1(a) of the Original Lease shall be of no
further force and effect, and the following shall be substituted in its place:


“Addendum 10.1(a).  Payment of Taxes.  Notwithstanding anything to the contrary
contained in Paragraph 10.2 of the Lease, Lessor and not Lessee shall bear the
cost of any increase in Real Property Taxes due to a change in ownership of
Lessor’s interest in the Premises (or the total project) and/or improvements to
the Premises or total project (except improvements made by or for Tenant).”


b.  Lessee specifically acknowledges and agrees that any increases in Real
Property Taxes and insurance premiums which are a direct result of the
performance of Lessor's Work and/or Tenant Improvements, including but not
limited to the elevator, shall be at the sole expense of Lessee.


 
10.
SECURITY DEPOSIT  Lessor and Lessee acknowledge and agree that Lessor is
currently holding the sum of $77,284.00 as a Security Deposit under the
Lease.  Notwithstanding anything to the contrary contained in the Lease, the
Security Deposit shall remain at $77,284.00 during the term of the Lease as
extended by this Amendment.



 
11.
HVAC  Notwithstanding the provisions of Section 7.1 of the Original Lease,
Lessor agrees that Lessor, at its sole cost and expense, will install new HVAC
units as shown on the schedule at Exhibit "G" attached hereto.  Lessor will
perform such installation on or before December 31, 2011 except as otherwise
noted on Exhibit "G".

 
 
4

--------------------------------------------------------------------------------

 
 
 
12.
LESSOR’S WORK



 
a.
Lessor, at Lessor’s sole cost and expense except as provided in Paragraph 12.d
below, shall cause its designated contractor to perform the following work
("Lessor's Work"):

 
i.
Repair the asphalt and slurry and stripe both the northeast parking area and the
parking lot on the west side of the Premises to provide executive, handicap,
visitor and other employee parking.

 
ii.
Design and install a mutually acceptable enhanced façade at the current entrance
to the Premises on the south side of California Street, including ten new
windows (Marked on Exhibit "D-1" as the "Lessor's Work Windows"), and any ADA
required exterior handicapped ramp, in substantial conformance with the
conceptual drawing attached hereto as Exhibit "D".

 
iii.
Incorporate windows into the above design to provide more natural light into the
office area.

 
iv.
Repair exterior walls to reasonably minimize water intrusion.

 
v.
Provide for physical access at all times to any rooms at the total project
containing equipment that provides electricity to portions of the Premises.

 
vi.
Install any exterior ADA alterations to the Premises and/or Common Area required
as a result of Lessor's Work or the Tenant Improvements.  It is specifically
understood and agreed that any interior ADA alterations to the Premises required
as a result of Lessor's Work or the Tenant Improvements will be the sole
responsibility of Lessee.

 
vii.
Install eight new windows (in addition to the ten windows referred to in
Paragraph 12.a.ii above) marked as the "Window Work Windows") as shown on
Exhibit "D-1" attached hereto (the "Window Work")  Window Work shall include,
but not be limited to, :  saw cutting thru the walls, brick removal, structural
steel application, temporary shoring of the windows and glazing.

 
b.
Lessor shall perform the Lessor's Work in accordance with all governmental
requirements and applicable laws and the conceptual drawing which has been
prepared by Lessor and approved by Lessee, and which is attached hereto as
Exhibit "D".  Lessor shall prepare the final working drawings for building
permit and construction purposes ("Plans and Specifications") in accordance with
the conceptual drawing attached hereto as Exhibit "D".  Lessor shall not make
any material deviations from the conceptual drawing in the preparation of or
subsequent changes to the Plans and Specifications without the consent of
Lessee, which consent shall not be unreasonably withheld.  Subject to extension
for delays caused by Lessee and "Force Majeure", Lessor shall apply for building
permits necessary to perform Lessor's Work no later than thirty (30) days after
mutual execution of this Amendment, diligently pursue the issuance of such
permits, use commercially reasonable efforts to substantially complete Lessor’s
Work within 120 days after issuance of all necessary building permits, and in
any event substantially complete Lessor’s Work within 240 days after mutual
execution of this Amendment.  Lessee acknowledges that the performance of
certain of Lessor's Work may result in the disruption of the Lessee's operations
in the Premises, (provided that Lessor shall use commercially reasonable efforts
to minimize such disruption), and may require Lessee to vacate areas of the
Premises where work is to be performed so that such areas are available to
Lessor to perform such work, and any delay in the performance of Lessor's Work
resulting from the failure of Lessee to timely comply with such requirements may
extend the time periods available to perform Lessor's Work.  Lessee agrees that
it will not unreasonably withhold its consent to any changes to the Plans and
Specifications required by governmental authority as a condition to issuance of
building permits.  For purposes of this Amendment "Force Majeure" shall mean
inclement weather, fire, earthquake, other acts of God, government action or
inaction, and acts of war and civil disturbance, or any other cause, whether
similar or dissimilar to the foregoing, not within the reasonable control of the
respective party which prevents delays, retards or hinders the performance of
the obligations of a party.

 
 
5

--------------------------------------------------------------------------------

 
 
 
c.
If the Lessee requests changes to the Plans and Specifications, Lessee shall
submit to Lessor a written request for a change order ("Change Order Request")
detailing the desired change.  Provided that Lessor has no reasonable objection
to the Change Order Request, Lessor shall deliver the Change Order Request to
Lessor's Contractor.  Lessor's Contractor shall notify Lessor in writing of the
Work Cost of and time delay ("Change Order Statement"), if any, that would be
necessitated by the adoption of the Change Order Request.  Lessor shall deliver
to Lessee the Change Order Statement within three (3) business days after
receipt of the same from Lessor's Contractor.  The Change Order Statement shall
include estimated costs (including an administrative fee payable to Karney
Management Company in an amount for each Change Order equal to the greater of
$1,000.00 or 2.5% of the cost of such Change Order) and time delay required to
revise the Plans and Specifications and secure additional permits, if required,
for the desired changes.  Within three (3) business days after receipt of the
Change Order Statement from Lessor, Lessee shall notify Lessor in writing if
Lessee desires to incorporate the Change Order Request into the Plans and
Specifications, and upon such notification the Change Order Request shall become
a "Change Order".

 
d.
"Work Cost" means: with regard to Lessor's Work, without limitation, costs,
fees, overhead and profit incurred or charged by any Lessor contractors
("Lessor's Contractor"), including architects and engineer, for the preparation
of the Plans and Specifications, and all labor and material, direct job site
supervision, transportation, storage charges, plan check and permit fees,
building permits, temporary services, insurance premiums, and taxes for the
purchase of materials pursuant to the Plans and Specifications, including
structural, mechanical, electrical, plumbing, and fire sprinkler systems, as
altered, if at all, by any change orders.  Lessor agrees to separately determine
the Work Cost for the Window Work.  Lessor agrees that the Work Cost for the
Window Work will be determined by Lessor using competitive bids, and Lessor
shall use the lowest qualifying bid for the performance of the Window Work
unless otherwise agreed by Lessor and Lessee.  Prior to obtaining bids for the
Window Work, Lessor will notify Lessee of its intention to put the Window Work
out to bid, and if within ten (10) days after Lessor giving such notice, Lessee
provides Lessor with the identity of a subcontractor that Lessee wants included
in the bidding process, and such subcontractor is reasonably approved by Lessor,
Lessor shall include such subcontractor in the bidding process for the Window
Work.  It is understood and agreed that Lessee shall be solely responsible for
the Work Cost incurred by Lessor for the Window Work.

 
e.
Lessor will be solely responsible for the Work Cost of Lessor's Work except for
the Work Cost for the Window Work and any Work Cost or increases in Work Cost
directly resulting from Change Orders or delays caused by Lessee.  Lessor agrees
to keep Lessee reasonably informed of the budget for the Work Cost of Lessor's
Work, and further agrees to provide Lessee with the final Work Costs for
Lessor's Work upon completion of Lessor's Work.  In the event of any Change
Orders, Lessee shall pay to Lessor the cost therefor as set forth in the
relevant Change Order Statement at the time Lessee approves the Change Order
Request.  The actual Work Costs for the Window Work shall be deducted from the
General Allowance as provided in Paragraph 13.b.

 
 
6

--------------------------------------------------------------------------------

 
 
 
f.
LESSEE HEREBY ACKNOWLEDGES THAT NO OTHER LESSOR’S WORK OR IMPROVEMENTS HAVE BEEN
OFFERED BY THE LESSOR OR ITS BROKER EXCEPT AS PROVIDED IN THIS
AMENDMENT.  LESSEE ACKNOWLEDGES THAT TO LESSEE'S ACTUAL KNOWLEDGE, AS OF THE
DATE HEREOF, LESSOR IS NOT IN DEFAULT UNDER ANY OF THE TERMS, CONDITIONS OR
COVENANTS OF THE LEASE, AND TO LESSEE'S ACTUAL KNOWLEDGE, AS OF THE DATE HEREOF,
NO CIRCUMSTANCE EXISTS WHICH, WITH THE PASSAGE OF TIME OR THE GIVING OF NOTICE
BY LESSEE, OR BOTH, WOULD CONSTITUTE A DEFAULT.  LESSOR ACKNOWLEDGES THAT TO
LESSOR'S ACTUAL KNOWLEDGE, AS OF THE DATE HEREOF, LESSEE IS NOT IN DEFAULT UNDER
ANY OF THE TERMS, CONDITIONS OR COVENANTS OF THE LEASE, AND, TO LESSOR'S ACTUAL
KNOWLEDGE AS OF THE DATE HEREOF, NO CIRCUMSTANCE EXISTS WHICH, WITH THE PASSAGE
OF TIME OR THE GIVING OF NOTICE BY LESSOR, OR BOTH, WOULD CONSTITUTE A DEFAULT.

 
g.
Notwithstanding anything to the foregoing contained in the Lease, including but
not limited to Section 5 of the Third Amendment, in no event shall any Work
Costs be included in Lessee’s share of any common area costs.



 
13.
LESSEE’S WORK AND TENANT IMPROVEMENT ALLOWANCE

 
a.
Lessor and Lessee anticipate that Lessee will make certain improvements (the
"Tenant Improvements") to the Premises which shall include but are not limited
to:

 
i.
upgrade Lessee’s current entry and lobby on the south side of 2929 California
Street;

 
ii.
create approximately 9,000 square feet of additional office space that has
dropped ceilings and is climate controlled;

 
iii.
add restrooms on the mezzanine floor; upgrade existing restrooms in the
warehouse;

 
iv.
paint the inside walls and portions of the ceilings of the entire warehouse and
production areas;

 
v.
repair concrete cracks in the floor of the warehouse and production areas;

 
vi.
install an elevator to access the mezzanine for handicapped access and light
passenger traffic.  Following installation of the elevator, Lessee shall, at
Lessee's sole cost and expense, repair and maintain the elevator in first class
condition and repair, and Lessee shall, at Lessee's sole expense, procure and
maintain contracts, with copies to Lessor, in customary form and substance for,
and with contractors specializing and experienced in, the maintenance of the
elevator when installed at the Premises.  However, in the event that Lessee,
following written notice to Lessee by Lessor, fails to provide evidence to
Lessor's reasonable satisfaction that Lessee has and continues to properly
service and maintain the elevator, Lessor shall have the right, upon notice to
Lessee, to procure and maintain such service contracts, and Lessee shall
reimburse Lessor, upon demand, for the cost thereof.  In connection with the
installation of the elevator, it is specifically understood and agreed that
Lessee shall be responsible for the following:  (a) the elevator itself (which
shall be new, and a Schindler 330a or other elevator mutually reasonably
approved by Lessor and Lessee (provided that if Lessor does not approve a
different elevator proposed by Lessee, Lessor shall be required to provide the
written specific reasons for such disapproval, and suggestions for the manner in
which Lessor's reasons for disapproval can be resolved), and no larger than is
necessary to meet ADA requirements for access to the mezzanine), configured to
provide for 2,500 lb capacity for general passenger use with two stops, one car,
front opening door, including minimum standard finishes; (b) construction of an
elevator pit; (c) shaft construction; (d) machine room construction adjacent to
the shaft; (e) ventilation to the shaft; (f) architectural and engineering
drawings; (g) plumbing, including a sump pump, with water separator from the
pit; (h) fire system interface; (i) obtaining building permits; (j) any
additional electrical, water, fire security, HVAC or other building system
capacity required because of installation of the elevator; (k) any improvements
elsewhere at the Premises needed to comply with local codes or governmental
regulations because of the installation of the elevator.

 
 
7

--------------------------------------------------------------------------------

 
 
 
vii.
Ensure the fire sprinkler system throughout the Premises is in good operating
condition, including repair or replacement of any leaking pipes or sprinkler
heads.  Following completion of such work, Lessee shall be responsible for
upkeep and maintenance of the sprinkler system as provided in the Paragraph 14
of this Amendment.

 
viii.
Install any interior ADA alterations to the Premises required as a result of
Lessor's Work or the Tenant Improvements.

 
b.
The foregoing work shall be completed by Lessee on or before December 31, 2013
(subject to extension by one (1) day for every day Lessee’s work is delayed by
Force Majeure or Lessor), in accordance with all governmental requirements and
in accordance with plans and specifications submitted to Lessor for Lessor’s
approval as provided in Paragraph 7.3 of the Original Lease (such plans and
specifications, once approved by Lessor, being hereafter referred to as the
"Approved Plans").  Lessor shall approve or disapprove Lessee’s plans and
specifications within fourteen (14) business days after complete submittal by
Lessee to Lessor in accordance with the notice provisions of the Lease.  In the
event that Lessor shall fail, neglect or refuse to approve or disapprove
Lessee's plans and specifications within an additional fourteen (14) days after
receipt of a second written notice so to do, Lessee's plans and specifications
shall be deemed approved by Lessor, provided, such second notice includes the
following legend in capitalized and bold type displayed prominently on the top
of the first page of such notice:  "LESSOR HAS FAILED TO APPROVE OR DISAPPROVE
LESSEE'S PLANS AND SPECIFICATIONS SUBMITTED FOR APPROVAL BY LESSEE TO LESSOR IN
ACCORDANCE WITH THAT CERTAIN FIFTH AMENDMENT TO LEASE DATED __________ BETWEEN
LESSOR AND LESSEE (THE "AMENDMENT ") PURSUANT TO THE TERMS OF THE
AMENDMENT.  FAILURE OF LESSOR TO APPROVE OR DISAPPROVE LESSEE'S SUBMITTED PLANS
AND SPECIFICATIONS WITHIN FOURTEEN (14) DAYS FOLLOWING THIS NOTICE SHALL RESULT
IN LESSEE'S SUBMITTED PLANS AND SPECIFICATIONS BEING DEEMED APPROVED BY LESSOR
IN ACCORDANCE WITH THE AMENDMENT."  Lessor will, at no charge to Lessee,
cooperate and work with Lessee and any necessary governmental entity, to obtain
governmental approvals for the Tenant Improvements and installation of the
elevator.  It is specifically understood and agreed that installation of the
elevator shall be performed by Lessee under the supervision and inspection of
Lessor in accordance with the procedures set forth in Exhibit "E" attached
hereto.  Following Lessee’s completion of the Tenant Improvements in accordance
with the Approved Plans, and provided that Lessee is not in Default or Breach,
beyond any applicable notice and cure periods, under the Lease and this
Amendment, Lessor shall provide Lessee with an amount (the "Tenant Improvement
Allowance"), consisting of the "General Allowance", the "Elevator Allowance" and
the "Fire Sprinkler Allowance", for all costs, fees, overhead and profit
reasonably incurred  by Lessee or reasonably charged by Lessee’s contractor and
Lessee’s architect and engineers for the following: (i) design and redesign of
the Approved Plans; and (ii) all reasonable costs for labor and material to
construct the Tenant Improvements, direct job site supervision, transportation,
storage charges, plan check and permit fees, costs of building permits,
temporary services, costs of insurance premiums, and taxes for the purchase of
materials, pursuant to the Approved Plans (collectively the "Tenant Work
Costs").  It is specifically understood and agreed that Tenant Work Costs shall
not include the cost of any of Lessee’s Trade Fixtures, nor any of its other
furniture, fixtures or other personal property.  The General Allowance shall be
for Tenant Work Costs associated with the Tenant Improvements set forth in
Subsections 13.a.(i) through 13.a.(v), and shall not exceed $600,000.  The
Elevator Allowance shall be for Tenant Work Costs associated with the Tenant
Improvements set forth in Subsection 13.a.(vi), and shall not exceed an
additional $125,000.  The Fire Sprinkler Allowance shall be for Tenant Work
Costs associated with the Tenant Improvements set forth in Subsection
13.a.(vii), and shall not exceed an additional $12,000.00.

 
 
8

--------------------------------------------------------------------------------

 
 
 
c.
Lessor shall make payments to Lessee of the General Allowance, Elevator
Allowance and the Fire Sprinkler Allowance in the same manner as set forth in
the fourth sentence of Section 7 of the Third Amendment, with the exception that
requests for payment shall be in the minimum amount of Ten Thousand Dollars
($10,000.00).  In addition, Lessee shall cooperate with reasonable requests by
Lessor for copies of additional information (such as invoices and contracts and
subcontracts) which Lessor is legally required to provide for tax purposes, it
being agreed that such information may be redacted as Lessee deems reasonably
necessary.:

 
d.
Any portion of either the General Allowance, Elevator Allowance or the Fire
Sprinkler Allowance which exceeds the Tenant Work Costs of the applicable Tenant
Improvements or is otherwise remaining undisbursed as of June 30, 2014 (subject
to extension by one (1) day for every day Lessee’s work is delayed by Force
Majeure or Lessor) shall thereafter belong to Lessor and shall no longer be
disbursable to Lessee, it being agreed that Lessee shall not be entitled to any
credit, abatement or payment with respect to such undisbursed component of the
Tenant Improvement Allowance.

 
e.
It is specifically understood and agreed that the Work Costs for Change Orders
shall be deducted by Lessor from the General Allowance prior to payment to
Lessee.

 
 
9

--------------------------------------------------------------------------------

 
 
 
f.
The amount of the General Allowance actually disbursed by Lessor, plus the
amounts deducted from the General Allowance under Subsection 13.e, along with
interest on the amount outstanding from time to time from the date of Lessor's
disbursement (including the date of disbursement of Lessor's payment of the Work
Cost for the Window Work) until payment at the rate of six and one-half percent
(6.5%) per annum, shall be repaid by Lessee to Lessor over the remaining course
of the Term as additional rent, payable in consecutive equal monthly
installments concurrently with Lessee’s monthly payment of Base Rent.  Attached
hereto as Exhibit "F" is a sample amortization schedule of the General
Allowance, showing the allocation between principal and interest over the
remainder of the Original Term, it being understood, however, that Exhibit "F"
is an example only, and that upon Lessor’s actual disbursement(s) of the General
Allowance, Lessor shall deliver to Tenant an actual payment schedule, showing
the amortization calculated in the same manner as shown on Exhibit "F".  Such
monthly installments shall commence to be payable on the first day of the
calendar month next following the first payment of the General Allowance, and
shall be deemed to be Rent for all purposes of the Lease and this Amendment.  In
the event of any early termination of the Original Term for any reason, any
accrued but unpaid interest on the General Allowance, and the unpaid principal
amount of the General Allowance, shall become immediately due and payable to
Lessor in a lump sum.  In no event shall the interest payable hereunder by
Lessee to Lessor exceed the maximum lawful rate of interest that can be charged
in a business-related transaction by a non-exempt lender.  It is specifically
understood and agreed that no repayment of the Elevator Allowance or Fire
Sprinkler Allowance shall be required.



 
14.
REPAIRS AND MAINTENANCE  Notwithstanding anything to the contrary in Section 7.1
of the Lease, Lessor shall have the right to approve (which approval shall not
be unreasonably withheld, conditioned or delayed) Lessee’s service vendors used
for HVAC, fire sprinkler systems and elevator maintenance.  Lessee shall provide
evidence satisfactory to Lessor within ten (10) days after Lessor’s request from
time to time that regular service is being performed to the HVAC, fire sprinkler
systems and elevator.



 
15.
EARLY TERMINATION  Provided that Lessee is not otherwise in Default or Breach of
Lessee's obligations under the Lease or this Amendment past any applicable cure
periods, Lessee shall have the one time right to terminate the Lease provided
that:



 
a.
Lessee delivers to Lessor written notice of such termination no later than April
1, 2017, together with written notice that Lessee is concurrently terminating
that certain Standard Industrial/Commercial Multi-Tenant Lease – Gross, dated as
of June 16, 2004, as amended (the "Adjacent Lease"), by and between Lessor and
Lessee for premises commonly known as 530 Maple Ave., Torrance California (the
"Adjacent Premises") in accordance with the terms and conditions of the Adjacent
Lease;

 
b.
The effective date of termination shall be April 1, 2018;

 
c.
Lessee delivers to Lessor good funds in an amount (the "Termination Fee") which
is equal to the total of the following:  (i) six (6) times the amount of the
average monthly Base Rent payable on March 1 2018 and April 1, 2018; (ii) any
accrued but unpaid interest on the General Allowance, and the unpaid principal
amount of the General Allowance; (iii) the unamortized amount (amortized on a
straight-line basis from the date originally paid by Lessor until the New
Expiration Date) of the out-of-pocket costs incurred by Lessor in the design and
performance of that portion of Lessor's Work described in Subparagraphs
12(a)(ii), and (iii) above; (iv) the unamortized amount (amortized evenly from
the date originally paid by Lessor until the New Expiration Date) of the
Elevator Allowance and Fire Sprinkler Allowance; and (v) the unamortized amount
(amortized evenly from the date originally paid by Lessor until the New
Expiration Date) of the amount paid by Lessor to Lessee's Broker in accordance
with Paragraph 19 of this Amendment.  One-half of the Termination Fee shall be
paid by Lessee to Lessor no later than May 1, 2017, and the remaining one-half
of the Termination Fee shall be paid by Lessee to Lessor no later than November
1, 2017; no portion of the Termination Fee shall be credited to rent that is
then or thereafter payable by Lessee; and

 
 
10

--------------------------------------------------------------------------------

 
 
 
d.
No later than April 1, 2018, Lessee surrenders the Premises to Lessor in
compliance with the requirements of the Lease and this Amendment, including but
not limited to Section 7.4(c) of the Original Lease.  Lessor agrees that it
shall provide Lessee with a written statement of the amounts due Lessor under
Subparagraphs 15(c)(ii), (iii), (iv) and (v), together with reasonable backup
documentation, within ten (10) days after delivery of Lessee's notice of
termination.

 
e.
It is understood and agreed that in the event Lessee does not exercise its right
to terminate the Lease prior to April 1, 2017, Lessee’s right to terminate the
Lease pursuant to this section of the Amendment shall be of no further force and
effect, and Lessee shall have no further right to terminate the Lease under this
section.  It is specifically understood and agreed that even though Lessee may
have properly exercised its right to terminate the Lease in accordance with
Paragraph 15(a) above, if Lessee fails to pay the amount due Lessor within the
time periods set forth in Section 15(c), or if Lessee fails to strictly comply
with the provisions of the Adjacent Lease regarding the concurrent termination
of the Adjacent Lease (including payment of all amounts due under the Adjacent
Lease in connection with such termination), then at Lessor's option, either:

 
i.
no holdover shall occur, the Lease shall not terminate in accordance with this
section, and the Original Term of the Lease and the Adjacent Lease shall
continue until the New Expiration Date as set forth in Paragraph 1 of this
Amendment; or

 
ii.
Lessee shall be deemed to have held over pursuant to Addendum 26 of the Original
Lease, and holdover rent shall accrue until such time as Lessee has fully
satisfied the requirements of Section 15(e).

Notwithstanding anything to the contrary contained in this Amendment, if Lessee
has paid the amount due Lessor within the time periods set forth in Section
15(c), complied with the provisions of the Adjacent Lease regarding the
concurrent termination of the Adjacent Lease and payment of all amounts due
under the Adjacent Lease in connection with such termination, but fails to
surrender the Premises or Adjacent Premises to Lessor in the condition and
within the time period set forth in Section 15(d) above and the Adjacent Lease,
then Lessee shall be deemed to have held over pursuant to Addendum 26 of the
Original Lease, and holdover rent shall accrue until such time as Lessee
surrenders the Premises and Adjacent Premises to Lessor in compliance with the
requirements of the Lease and this Amendment.


 
16.
INTENTIONALLY DELETED

 
 
11

--------------------------------------------------------------------------------

 
 
 
17.
INTENTIONALLY DELETED

+
 
18.
REPRESENTATIONS  Each party represents to the other that it has full power and
authority to execute this Amendment.  Each party represents to the other that it
has not made any assignment, sublease, transfer, conveyance or other disposition
of the Lease or any interest in the Lease or the Premises.  This Amendment shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns



 
19.
NO OFFER  This Amendment shall not be binding until executed and delivered by
both parties.  This Amendment shall not be relied upon by any other party,
individual, corporation, partnership or other entity as a basis for terminating
its Lease with Lessor.



 
20.
BROKERS  Lessee and Lessor each represent and warrant to the other that, other
than Lesmark (“Lessee's Broker”), it has had no dealings with any person, firm,
broker or finder in connection with this Amendment, and that no one is entitled
to any commission or finder's fee in connection herewith other than Lessee's
Broker.  Lessee and Lessor do each hereby agree to indemnify, protect, defend
and hold the other harmless from and against liability for compensation or
charges which may be claimed by any such unnamed broker, finder or other similar
party by reason of any dealings or actions of the indemnifying Party, including
any costs, expenses, attorneys' fees reasonably incurred with respect
thereto.  Lessor acknowledges and agrees that Lessor shall pay a commission to
Lessee's Broker in accordance with the terms of a separate written agreement
with Lessee’s Broker.



 
21.
WHOLE AGREEMENT  The mutual obligations of the parties as provided herein are
the sole consideration for this Amendment and no representations, promises or
inducements have been made by the parties other than as appear in this
Amendment  This Amendment may not be amended except in writing signed by all
parties.



 
22.
ATTORNEY’S FEES  In the event either party hereto commences an action or
arbitration against the other party arising out of or in connection with this
Amendment, the prevailing party shall be entitled to recover from the losing
party reasonable attorney’s fees and costs.



 
23.
INCORPORATION  Except as otherwise expressly set forth herein, and to the extent
necessary to give effect to the provisions hereof, all terms and conditions of
the Lease shall remain unmodified and in full force and effect; provided,
however, except as expressly provided in this Amendment, Lessee shall not be
entitled to any free rent, additional Lessor Work, tenant improvement
allowances, or additional options to extend the Original Term except as
specifically provided in this Amendment, and any such terms contained in the
Lease prior to this Amendment are hereby deleted and are of no further force and
effect.



 
24.
CROSS DEFAULT  Lessee is the tenant under the Adjacent Lease.  Lessor and Lessee
agree that a Default or Breach by Lessee under the Adjacent Lease shall
constitute a Default or Breach by Lessee under the Lease and this
Amendment.  Likewise, a Default or Breach by Lessee under the Lease or this
Amendment shall constitute a Default or Breach by Lessee under the Adjacent
Lease.  Delivery of a single notice of default to Lessee under either the Lease
and the Amendment or the Adjacent Lease shall constitute the only notice
required to be given under this subsection, and no additional notice shall be
required to be given to Lessee for a default under the Lease and this Amendment
arising because of a default under the Adjacent Lease, and vice versa.

 
 
12

--------------------------------------------------------------------------------

 

 
 
25.
SEPARATE COUNTERPARTS  This document may be executed in one or more separate
counterparts, each of which, when so executed, shall be deemed to be an
original.  Such counterparts shall together constitute and be one and the same
instrument.



IN WITNESS WHEREOF, the parties hereto have entered in this Amendment as of the
date set forth above.

 
[SEE SIGNATURES ON FOLLOWING PAGE >>>]
 
 
13

--------------------------------------------------------------------------------

 
 
LESSEE:


MOTORCAR PARTS OF AMERICA, INC.,
a New York corporation




BY: ____________________________________


Printed:__________________________________
Its: Chairman/President/Vice President (circle one)




BY: _____________________________________


Printed:__________________________________
Its: Secretary/Asst. Secretary/CFO (circle one)




Dated: ____________________




LESSOR:


GOLKAR ENTERPRISES, LTD.,
a California limited partnership


By its general partner:


KAR3 Properties Limited Partnership,
a Delaware limited partnership,


By its general partner:


AKG3 Properties, LLC,
a California limited liability company


By: ___________________________
Aliza Karney Guren, Manager


Dated: _____________________
 
 
14

--------------------------------------------------------------------------------

 
 
EXHIBIT "A"


Expansion Space
 
 
15

--------------------------------------------------------------------------------

 
 
EXHIBIT "B"


Existing Parking


 
16

--------------------------------------------------------------------------------

 
 
EXHIBIT "C"


Additional Parking


 
17

--------------------------------------------------------------------------------

 
 
EXHIBIT "D"


Conceptual Drawing for Lessor's Work
 
 
18

--------------------------------------------------------------------------------

 
 
EXHIBIT "D-1"


Conceptual Drawing for Windows


 
19

--------------------------------------------------------------------------------

 
 
EXHIBIT "E"


Elevator Installation Procedures


1.        Pre-Planning Meeting.  In connection with development of its overall
tenant improvement plan, Lessee’s and Lessor’s construction representative(s)
will be available to meet (or conference call) with the design/construction team
(“TDCT”) on reasonable prior notice to coordinate preliminary locations for the
elevator which meet both Lessee’s need and are viable in light of structural
integrity and future building use issues.  At that time, Lessor’s structural
engineer will be available to hear and follow-up on any questions and issues
that affect the structure.  Nothing that Lessor agrees as being conceptually
viable will be deemed “approved” by Lessor for purposes of Section 13 of the
Fifth Amendment.  The purpose of the meeting is for strictly for guidance and to
assist the TDCT in the efficiency of their work.


2.        Elevator Plan Coordination and Approval Process.


a.          Ongoing Coordination:  Lessor’s representative will be available for
a reasonable number of consultative calls from the TDCT as Lessee’s plans are
being developed.  Lessor’s representative will be responsive within the bounds
of reasonable commercial practices.


b.          Approval of Plan:  When final shaft placement location is determined
by Lessee, Lessee will submit an annotated floor plan (or similar document)
indicating placement of the shaft and elevator service room relative to a
block-out diagram of Lessee’s interior space use and including a brief
description of key structural and mechanical components and how it will be
constructed.  Lessor will provide further guidance regarding this location
within 5 business days after this is submitted.  At this time, the basic
specifications of the elevator, related construction, and its installation will
be reviewed for final approval subject to: (a)  incorporation into delivery of
final plans and specifications for the Tenant Improvements, (b) the elevator bid
and its related supporting improvements bids, and (c) confirmation by Lessee
that any amount above the $125,000 Elevator Allowance provided by Lessor will be
covered by Lessee or submitted as a part of the $600,000 Tenant Improvement
Allowance provided by Lessor.


3.        Installation Oversight.  After construction begins, Lessee shall
notify Lessor or Lessor’s representative in advance of key construction
milestones identified by Lessor at the time of approval so that Lessor may
inspect same.
 
 
20

--------------------------------------------------------------------------------

 
 
EXHIBIT "F"


General Allowance – Sample Amortization
 
Pmt
Principal
Interest
Cum Prin
Cum Int
Prin Bal
1
3,562.88
3,250.00
3,562.88
3,250.00
596,437.12
2
3,582.18
3,230.70
7,145.06
6,480.70
592,854.94
3
3,601.58
3,211.30
10,746.64
9,692.00
589,253.36
4
3,621.09
3,191.79
14,367.73
12,883.79
585,632.27
5
3,640.71
3,172.17
18,008.44
16,055.96
581,991.56
6
3,660.43
3,152.45
21,668.87
19,208.41
578,331.13
7
3,680.25
3,132.63
25,349.12
22,341.04
574,650.88
8
3,700.19
3,112.69
29,049.31
25,453.73
570,950.69
9
3,720.23
3,092.65
32,769.54
28,546.38
567,230.46
10
3,740.38
3,072.50
36,509.92
31,618.88
563,490.08
11
3,760.64
3,052.24
40,270.56
34,671.12
559,729.44
12
3,781.01
3,031.87
44,051.57
37,702.99
555,948.43
 
13
3,801.49
3,011.39
47,853.06
40,714.38
552,146.94
14
3,822.08
2,990.80
51,675.14
43,705.18
548,324.86
15
3,842.79
2,970.09
55,517.93
46,675.27
544,482.07
16
3,863.60
2,949.28
59,381.53
49,624.55
540,618.47
17
3,884.53
2,928.35
63,266.06
52,552.90
536,733.94
18
3,905.57
2,907.31
67,171.63
55,460.21
532,828.37
19
3,926.73
2,886.15
71,098.36
58,346.36
528,901.64
20
3,948.00
2,864.88
75,046.36
61,211.24
524,953.64
21
3,969.38
2,843.50
79,015.74
64,054.74
520,984.26
22
3,990.88
2,822.00
83,006.62
66,876.74
516,993.38
23
4,012.50
2,800.38
87,019.12
69,677.12
512,980.88
24
4,034.23
2,778.65
91,053.35
72,455.77
508,946.65
 
25
4,056.09
2,756.79
95,109.44
75,212.56
504,890.56
26
4,078.06
2,734.82
99,187.50
77,947.38
500,812.50
27
4,100.15
2,712.73
103,287.65
80,660.11
496,712.35
28
4,122.35
2,690.53
107,410.00
83,350.64
492,590.00
29
4,144.68
2,668.20
111,554.68
86,018.84
488,445.32
30
4,167.13
2,645.75
115,721.81
88,664.59
484,278.19
31
4,189.71
2,623.17
119,911.52
91,287.76
480,088.48
32
4,212.40
2,600.48
124,123.92
93,888.24
475,876.08
33
4,235.22
2,577.66
128,359.14
96,465.90
471,640.86
34
4,258.16
2,554.72
132,617.30
99,020.62
467,382.70
35
4,281.22
2,531.66
136,898.52
101,552.28
463,101.48
36
4,304.41
2,508.47
141,202.93
104,060.75
458,797.07
 
37
4,327.73
2,485.15
145,530.66
106,545.90
454,469.34
38
4,351.17
2,461.71
149,881.83
109,007.61
450,118.17
39
4,374.74
2,438.14
154,256.57
111,445.75
445,743.43

 
 
21

--------------------------------------------------------------------------------

 
 
Pmt
Principal
Interest
Cum Prin
Cum Int
Prin Bal
40
4,398.44
2,414.44
158,655.01
113,860.19
441,344.99
41
4,422.26
2,390.62
163,077.27
116,250.81
436,922.73
42
4,446.22
2,366.66
167,523.49
118,617.47
432,476.51
43
4,470.30
2,342.58
171,993.79
120,960.05
428,006.21
44
4,494.51
2,318.37
176,488.30
123,278.42
423,511.70
45
4,518.86
2,294.02
181,007.16
125,572.44
418,992.84
46
4,543.34
2,269.54
185,550.50
127,841.98
414,449.50
47
4,567.95
2,244.93
190,118.45
130,086.91
409,881.55
48
4,592.69
2,220.19
194,711.14
132,307.10
405,288.86
 
49
4,617.57
2,195.31
199,328.71
134,502.41
400,671.29
50
4,642.58
2,170.30
203,971.29
136,672.71
396,028.71
51
4,667.72
2,145.16
208,639.01
138,817.87
391,360.99
52
4,693.01
2,119.87
213,332.02
140,937.74
386,667.98
53
4,718.43
2,094.45
218,050.45
143,032.19
381,949.55
54
4,743.99
2,068.89
222,794.44
145,101.08
377,205.56
55
4,769.68
2,043.20
227,564.12
147,144.28
372,435.88
56
4,795.52
2,017.36
232,359.64
149,161.64
367,640.36
57
4,821.49
1,991.39
237,181.13
151,153.03
362,818.87
58
4,847.61
1,965.27
242,028.74
153,118.30
357,971.26
59
4,873.87
1,939.01
246,902.61
155,057.31
353,097.39
60
4,900.27
1,912.61
251,802.88
156,969.92
348,197.12
 
61
4,926.81
1,886.07
256,729.69
158,855.99
343,270.31
62
4,953.50
1,859.38
261,683.19
160,715.37
338,316.81
63
4,980.33
1,832.55
266,663.52
162,547.92
333,336.48
64
5,007.31
1,805.57
271,670.83
164,353.49
328,329.17
65
5,034.43
1,778.45
276,705.26
166,131.94
323,294.74
66
5,061.70
1,751.18
281,766.96
167,883.12
318,233.04
67
5,089.12
1,723.76
286,856.08
169,606.88
313,143.92
68
5,116.68
1,696.20
291,972.76
171,303.08
308,027.24
69
5,144.40
1,668.48
297,117.16
172,971.56
302,882.84
70
5,172.26
1,640.62
302,289.42
174,612.18
297,710.58
71
5,200.28
1,612.60
307,489.70
176,224.78
292,510.30
72
5,228.45
1,584.43
312,718.15
177,809.21
287,281.85
 
73
5,256.77
1,556.11
317,974.92
179,365.32
282,025.08
74
5,285.24
1,527.64
323,260.16
180,892.96
276,739.84
75
5,313.87
1,499.01
328,574.03
182,391.97
271,425.97
76
5,342.66
1,470.22
333,916.69
183,862.19
266,083.31
77
5,371.60
1,441.28
339,288.29
185,303.47
260,711.71
78
5,400.69
1,412.19
344,688.98
186,715.66
255,311.02
79
5,429.95
1,382.93
350,118.93
188,098.59
249,881.07
80
5,459.36
1,353.52
355,578.29
189,452.11
244,421.71
81
5,488.93
1,323.95
361,067.22
190,776.06
238,932.78

 
 
22

--------------------------------------------------------------------------------

 
 
Pmt
Principal
Interest
Cum Prin
Cum Int
Prin Bal
82
5,518.66
1,294.22
366,585.88
192,070.28
233,414.12
83
5,548.55
1,264.33
372,134.43
193,334.61
227,865.57
84
5,578.61
1,234.27
377,713.04
194,568.88
222,286.96
 
85
5,608.83
1,204.05
383,321.87
195,772.93
216,678.13
86
5,639.21
1,173.67
388,961.08
196,946.60
211,038.92
87
5,669.75
1,143.13
394,630.83
198,089.73
205,369.17
88
5,700.46
1,112.42
400,331.29
199,202.15
199,668.71
89
5,731.34
1,081.54
406,062.63
200,283.69
193,937.37
90
5,762.39
1,050.49
411,825.02
201,334.18
188,174.98
91
5,793.60
1,019.28
417,618.62
202,353.46
182,381.38
92
5,824.98
987.90
423,443.60
203,341.36
176,556.40
93
5,856.53
956.35
429,300.13
204,297.71
170,699.87
94
5,888.26
924.62
435,188.39
205,222.33
164,811.61
95
5,920.15
892.73
441,108.54
206,115.06
158,891.46
96
5,952.22
860.66
447,060.76
206,975.72
152,939.24
 
97
5,984.46
828.42
453,045.22
207,804.14
146,954.78
98
6,016.87
796.01
459,062.09
208,600.15
140,937.91
99
6,049.47
763.41
465,111.56
209,363.56
134,888.44
100
6,082.23
730.65
471,193.79
210,094.21
128,806.21
101
6,115.18
697.70
477,308.97
210,791.91
122,691.03
102
6,148.30
664.58
483,457.27
211,456.49
116,542.73
103
6,181.61
631.27
489,638.88
212,087.76
110,361.12
104
6,215.09
597.79
495,853.97
212,685.55
104,146.03
105
6,248.76
564.12
502,102.73
213,249.67
97,897.27
106
6,282.60
530.28
508,385.33
213,779.95
91,614.67
107
6,316.63
496.25
514,701.96
214,276.20
85,298.04
108
6,350.85
462.03
521,052.81
214,738.23
78,947.19
 
109
6,385.25
427.63
527,438.06
215,165.86
72,561.94
110
6,419.84
393.04
533,857.90
215,558.90
66,142.10
111
6,454.61
358.27
540,312.51
215,917.17
59,687.49
112
6,489.57
323.31
546,802.08
216,240.48
53,197.92
113
6,524.72
288.16
553,326.80
216,528.64
46,673.20
114
6,560.07
252.81
559,886.87
216,781.45
40,113.13
115
6,595.60
217.28
566,482.47
216,998.73
33,517.53
116
6,631.33
181.55
573,113.80
217,180.28
26,886.20
117
6,667.25
145.63
579,781.05
217,325.91
20,218.95
118
6,703.36
109.52
586,484.41
217,435.43
13,515.59
119
6,739.67
73.21
593,224.08
217,508.64
6,775.92
120
*6,775.92
36.70
600,000.00
217,545.34
0.00
 
 
*The final payment has been adjusted to account for payments having been rounded
to the nearest cent.

 
 
23

--------------------------------------------------------------------------------

 
 
EXHIBIT "G"


HVAC Schedule
 
2929 BUILDING
#
Tons
Serial #
Manufacture #
Unit Age (YRS)
(H.)
Type
Area Feeds
U/L Level
Comments
19
a
1680048698
S42E048
25
H/P
D/Night
Ricardo Morenos Office
Upperlevel
Replace
20
4
1680048699
S42E048
25
H/P
D/Night
Selwyns Office
Upperlevel
Replace
22
4
1680048700
S42E048
25
H/P
D/Night
Executives
Upperlevel
Replace
24
5
UNREADABLE
UNREADABLE
25
G/Elect
D/Night
Lunchroom
Upperlevel
Replace
25
10
NNFM143186
DIEG120N16546JSE
14
G/Elect
York
Engineering
Upperlevel
*Ltd Warr
16
3
4398G20216
54BDEX036000AAAB
13
H/P
Carrier
Maintaiance offices
Lowerlevel
Replace
18
3
1898G20123
548DEX0360GAAAB
13
H/P
Carrier
Production offices
Lowerlevel
Replace
17
3
129BG40493
655AEX036000AACF
13
H/P
Carrier
Dougs office
Lowerleve1
Replace
23
4
5578F190117067
RIKA-A048DM
10
H/P
Rheem
Executives
Upperlevel
Replace
13
10
2005G20677
580FEV121180AAGA
6
G/Elect
Bryant
Accounting
Upperlevel
n/a
3
5
G072011811
GPCM60L100K
4
G/Elect
ICP
Hallway
Upperlevel
n/a
2
5
G062732000
PAE060
4
 
ICP
Server Room
Upperlevel
n/a
1
7.5
G061220618
PGE090L224AA
4
G/Elect
ICP
Hallways
Upperlevel
n/a
21
5
G081630771
HPFM60L00E
3
H/P
ICP
Michael Umansky
Upperlevel
n/a
5
5
G0S2611478
PGME60F100E
2
G/Elect
Heil
Green Room
Upperievel
n/a
4
5
G052611480
PGME60F100E
2
G/Elect
ICP
Large conference Room
Upperlevel
n/a



 
MAPLE ST BUILDING
#
Tons
Serial #
Manufacture #
Unit Age (YRS)
(H.)
Type
Area Feeds
U/L Level
Comments
1A
5
NA
50RQ006510
25
H/P
Carrier
Maple BLDG
 
Replace
IB
5
NA
50RQ006510
25
H/P
Carrier
Maple BLDG
 
Replace

 
2931 BUILDING
#
Tons
Serial #
Manufacture #
Unit Age (YRS)
(H.)
Type
Area Feeds
U/L Level
Comments
14
5
N0F802420B
B3HP060A46A
3
H/P
York
NA
 
n/a
15
5
N0F802420B
B3HP060A46A
3
H/P
York
NA
 
n/a

 
* Unit will stay In place; Landlord will replace If it ceases to function before
12/31/2013.

 
24

--------------------------------------------------------------------------------